Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8, 10-14, 16, 18, 20-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 11 and 21, the art of record does not teach the claimed rotor-blade span-balancing system.
U.S. Patent 3,999,888 (Zincone), see figs. 4 and 5, teaches a helicopter rotor blade with a span-balance weight, a cover configured to cover the span-balance pocket, the cover is flush with the surface of the rotor blade surface when covering the span-balance pocket, and the cover comprises a cover boss.
Zincone fails to teach one or more weight bosses attached to the cover and extending through the span-balance weights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745